Citation Nr: 0205635	
Decision Date: 05/31/02    Archive Date: 06/11/02

DOCKET NO.  94-34 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from August 1944 to June 1946 
and from May 1958 to May 1977, and has some reserve component 
service as well.  The appellant is the surviving spouse of 
the veteran, who died in 1993.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines, which, in 
pertinent part, denied the appellant's claim of entitlement 
to service connection for the cause of the veteran's death.  
In August 1996 and October 1998, the Board remanded the claim 
for further development.  In October 2000, the Board denied 
the appellant's claim on the merits. 

The appellant appealed the October 2000 Board decision to the 
United States Court of Appeals for Veterans Claims (Court) 
(formerly the United States Court of Veterans Appeals).  In 
March 2001, the Secretary submitted a motion asking the Court 
to vacate the October 2000 Board decision and remand the 
claim to the Board for readjudication consistent with the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which had been signed into 
law in November 2000, the month following the issuance of the 
Board decision in the case.  In May 2001, the Court ordered 
the Board to issue a readjudicated decision consistent with 
applicable law as amended by the VCAA. 

In a September 1994 substantive appeal, the appellant 
requested a hearing before the Board at the RO.  However, in 
correspondence submitted in December 1994, the appellant, in 
essence, requested that a hearing before the RO be 
substituted for the Board hearing, and the requested RO 
hearing was conducted.  The Board may proceed with appellate 
review. 


FINDINGS OF FACT

1.  The immediate cause of the veteran's death was sepsis due 
to chronic obstructive respiratory disease secondary to 
chronic bronchitis and pulmonary emphysema, and the 
underlying cause of death was moderately differentiated 
squamous cell cancer of the hard palate and distal third of 
the esophagus; the other significant condition contributing 
to death was intestinal obstruction.

2.  The veteran did not seek service connection for any 
disorder during his lifetime.

3.  The veteran was not exposed to ionizing radiation in 
service.

4.  The appellant has not submitted or identified sufficient 
evidence to provide a basis for a reasoned medical opinion as 
to the likelihood that the veteran's esophageal cancer 
resulted from use of tobacco in service or as to the 
likelihood that nicotine dependence was incurred in service.

5.  The medical evidence establishes that the veteran's 
esophageal cancer was not the result of any chemical agent to 
which he was exposed in service.


CONCLUSIONS OF LAW

1.  Esophageal cancer or cancer of the hard palate was not 
incurred or aggravated in service or within any applicable 
presumptive period and may not be presumed service-connected 
as a result of exposure to ionizing radiation or to any 
chemical agent in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1116, 1137, 1310 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.07, 3.309, 3.311, 3.312 (2001).

2.  Service connection for the cause of the veteran's death 
as due to use of tobacco in service or as due to tobacco use 
secondary to nicotine dependence incurred in service is not 
warranted.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.307, 3.309, 3.310, 3.312 (2001).

3.  A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1310 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the veteran developed the 
esophageal cancer which led to his death as a result of his 
exposure to ionizing radiation in service, either in OPERATION 
REDWING, PLUMBBOB, or CROSSROADS, or that the cancer resulted 
from his exposure to hazardous chemicals, such as during his 
detail as operator of the Oil Analysis Laboratory or as a 
supervisor of the Engine Preservation Work Center, including 
duties with respect to aircraft used in Vietnam, or resulted 
from the veteran's cigarette smoking in service.  

The claims file includes two slightly different versions of 
the veteran's death certificate.  One version of the death 
certificate, on which no signatures appear, was submitted in 
1993.  That death certificate reflects that the immediate 
cause of the veteran's death was sepsis, and the antecedent 
cause of death was chronic obstructive respiratory disease 
(CORD) secondary to chronic pulmonary bronchitis, and the 
underlying cause of death was intestinal obstruction.  The 
death certificate, showing the physician as F.R.E. (Dr. E.) 
reflects that the veteran died at home.

A slightly different version of the death certificate, also 
dated in February 1993, but submitted in November 1995, 
includes signatures of the physician and of a local 
governmental official.  This death certificate reflects that 
the immediate cause of the veteran's death was sepsis, the 
antecedent cause of death was CORD secondary to chronic 
bronchitis and pulmonary emphysema, and the underlying cause 
of death was moderately diff[erentiate]d squamous cell 
[cancer of the] hard palate [and] distal third [of the] 
esophagus.  The other significant condition contributing to 
death was intestinal obstruction.  In a medical statement 
submitted in March 1995, Dr. E., the physician who certified 
the death on both death certificates, explained that the 
sepsis which caused the veteran's death was, in fact, a 
result of his cancer.

Applicable Laws and Regulations 

Generally, service connection may be granted for a disability 
incurred or aggravated in the line of duty in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303, 3.304.  Service connection may also be 
presumed for certain chronic disorders, such as a malignant 
tumor, if manifested within the applicable presumptive 
period.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has the condition.  38 C.F.R. § 
3.303(b).  

Under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), service 
connection may be granted if a listed type of cancer is found 
in a veteran who participated in onsite testing involving the 
detonation of nuclear weapons, or participated in the 
occupation or other duty in Hiroshima or Nagasaki, Japan, in 
1945 and 1946, or who may have been exposed to ionizing 
radiation while interned as a prisoner of war in Japan.  
Under 38 C.F.R. § 3.311b, a veteran who meets certain 
specified conditions, including exposure to ionizing 
radiation in service, may be granted service connection for 
one of the 24 disorders listed therein. 

Service connection for any disability, including disease 
resulting from exposure to ionizing radiation or other 
etiology, may be established by proof of direct causation.  
See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Service connection may be established for disease, 
disability, or death resulting from tobacco use in the line 
of duty during active military service, or for disease, 
disability, or death resulting from disease or injury due to 
use of tobacco subsequent to nicotine dependence incurred 
during service, for claims submitted prior to June 9, 1998.  
VAOPGCPREC 19-97; VAOPGCPREC 2-93; 38 C.F.R. § 3.303(d); but 
see 38 U.S.C.A. § 1103 (prohibiting service connection for 
diseases attributable to tobacco use during active service 
for claims filed after June 9, 1998).  The Board notes that 
this claim was submitted prior to June 1998.

There are no regulations which provide presumptive service 
connection for any disease on the basis of exposure to toxic 
chemicals, although diseases identified as chronic under 
38 C.F.R. § 3.309(e) may be presumed service-connected if 
manifested during the applicable period, and service 
connection due to exposure to an herbicide agent may be 
granted on a presumptive basis if a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam Era (after January 9, 
1962) develops one of the diseases listed in 38 C.F.R. § 
3.309(e).  For example, service connection may be granted for 
a respiratory cancer of the lung, bronchus, larynx, or 
trachea if manifested to a compensable degree within 30 years 
after the last date on which the veteran was exposed to an 
herbicide agent during service.  38 C.F.R. § 3.307(a)(6)(ii).  

Service connection may be established for a veteran's cause 
of death where the evidence demonstrates that the service-
connected disability was a principal or contributory cause of 
death.  38 C.F.R. § 3.312.  A disability is the principal 
cause of death if it was the immediate or underlying cause of 
death, or was etiologically related to the death.  38 C.F.R. 
§ 3.312(b).  A disability is a contributory cause of death if 
it contributed substantially or materially to the cause of 
death, combined to cause death, or lent assistance to 
producing death.  38 C.F.R. § 3.312(c).

Factual Background

The veteran's personnel records reflect that he had active 
service from August 1944 through June 1946; he was a member 
of a reserve component from April 1956 through May 1958; he 
then reenlisted and had active service from May 1958 through 
May 1977, for a total of slightly more than 21 years, 6 
months of active service.  The veteran's service 
administrative and personnel reflect his ship assignments 
from August 1944 to June 1946, and reflect that he served in 
numerous capacities related to an aviation mechanics military 
occupational specialty from 1958 to 1977, including: plane 
captain, P2V-7 aircraft; flight engineer trainee; Division 
Supply Petty Officer; aircraft power plant mechanic, 
including support and maintenance of aircraft used in combat 
in the Southeast Asia theater of operations (Vietnam) and C-
130 aircraft maintenance; master inspector for power plants; 
T-56 engine test cell operator; spectrometric oil analysis 
operator/evaluator; and, Instructor, Aviation Mechanical 
Fundamentals Course.  

During the veteran's lifetime, service connection was not 
established for any disability.  The veteran's service 
medical records establish that the veteran was not treated in 
service for any disorder which caused or contributed to his 
death.  The only abnormalities found at the time of the 
veteran's service separation examination in January 1977, 
abnormalities of vision and hearing, and a scar, are 
unrelated to the claim on appeal. 

A. Facts regarding exposure to radiation

In November 1995, the Defense Nuclear Agency (DNA) stated 
that the veteran did not participate in atmospheric nuclear 
testing in OPERATION CROSSROADS, noting that the veteran's 
service separation was one month prior to the first CROSSROADS 
detonation.  DNA also stated that the veteran did not 
participate in OPERATION REDWING in May through August 1956, 
because the veteran was a member of the Indiana National 
Guard at that time and personnel from the Indiana National 
Guard "are not known to have participated in REDWING."  
Similarly, DNA reported that the Indiana National Guard did 
not participate in OPERATION PLUMBBOB, from May to October 1957.  
DNA also reported that a search of available dosimetry data 
revealed no records of radiation exposure for the veteran.

Following the Court's May 2001 Order, which remanded the 
claim to the Board for readjudication in light of the VCAA, 
the appellant submitted a statement and a February 2001 
letter from the Defense Threat Reduction Agency (DTRA).  
DTRA's letter includes the definition of a radiation risk 
activity, as defined at 38 C.F.R. § 3.309, and the definition 
of participation in the occupation of Hiroshima or Nagasaki.  
DTRA provided a table listing the 19 recognized radiation 
risk activities, including each atmospheric nuclear test and 
the occupation of Hiroshima and Nagasaki.  The table shows 
the location and date of each radiation risk in one column 
and the veteran's location at that time, as established by 
service records, in the other column.  The table shows that 
the veteran's closest location to the occupation of Hiroshima 
or Nagasaki was 400 miles, when he was in Tokyo Bay and 
Yokusha, Japan, in 1945.  

The table also shows that the veteran was not on active duty 
during OPERATION CROSSROADS, and was member of the Indiana 
National Guard during OPERATIONS REDWING and PLUMBBOB.  DTRA 
stated that records establish that the Indiana National Guard 
did not participate in radiation risk activities.  DTRA 
summarized the available naval records, stating that the 
veteran's presence with the occupation forces in Hiroshima or 
Nagasaki, Japan, was not documented, and that there was no 
record of radiation exposure for the veteran in the available 
dosimetry data.  



B. Facts regarding smoking

Outpatient clinical records dated in November 1991 and 
December 1991 reflect that the veteran reported he had smoked 
since the age of 5.  He was smoking two packs of cigarettes 
per day, and reported he previously smoked 3 to 4 packs per 
day. 

Dr. E. submitted a September 1996 medical statement which 
reflected that he had provided care for the veteran beginning 
in March 1991, when the veteran complained of hoarseness, a 
chronic cough, and dyspnea.  At that time a mass was revealed 
on the hard palate and biopsy disclosed squamous cell 
carcinoma.  Dr. E. stated that the veteran "was a chronic 
smoker and heavy alcoholic drinker from w/u it contribute 
(sic)" to his death.  The physician noted that the veteran 
had a history of smoking about 2 packs per day for about 25 
years "resulting in esophageal cancer."

In a statement dated in October 1996, Dr. E. stated that the 
veteran's esophageal cancer was the main factor that 
contributed to his death, and noted that the veteran worked 
as a mechanic around toxic fumes and chemicals, and in 
addition, chronic smoking was "contributory" to development 
of esophageal cancer.

The RO then requested a medical opinion regarding the claim 
for service connection for the cause of the veteran's death 
based on smoking in service.  An October 1997 VA medical 
opinion reflects that "diligent search" of the available 
clinical records disclosed only that the veteran was a 
chronic smoker, smoked for many years, and had started 
smoking at age 5.  The medical reviewer stated that, because 
of the paucity of data regarding the smoking history of the 
veteran, it was not possible to make even a "reasonable" 
educated assessment as to whether nicotine dependence 
existed, or when nicotine dependence would have been 
incurred, and indicated that a more detailed smoking history 
was required.  The reviewer noted eight (8) specific 
questions which should be answered before an opinion as to 
the presence or onset of nicotine dependence could be 
determined.  

In a letter submitted in late November 1997, the appellant 
stated that, during the last stages of the veteran's cancer, 
his smoking lessened the pain due to his impairments. That 
statement is credible and within the appellant's ability to 
observe the veteran, but it does not shed any light on the 
etiology of the veteran's hard palate and esophageal cancer.

C. Facts related to exposure to chemicals

In a statement dated in October 1996, Dr. E. stated that the 
veteran's history showed that he worked as a mechanic in the 
Navy "where toxic fumes and chemicals were all around."  The 
physician opined, in essence, that this exposure, coupled 
with the veteran's chronic smoking, resulted in development 
of esophageal cancer.

By a statement dated in late June 1999, Dr. E. indicated that 
the veteran was frequently exposed to such toxic fumes and 
chemicals such as carbon, vinyl chloride, asbestos, and [two 
illegible words]," which, Dr. E. stated "are toxic and 
regarded as carcinogenic."  However, Dr. E. did not express 
any further opinion as to whether these chemicals, or any 
other, contributed to the development of the cancer which led 
to the veteran's death in this case.

By a letter dated in November 1999, the Department of the 
Navy, Naval Air Systems Command (NASC), noted that the 
veteran's service records had been reviewed in detail to 
determine what material he might have been exposed to.  In 
addition to review of the records, NASC stated that 
individuals who performed these duties were interviewed so 
that NASC could obtain more specific information as to 
chemical exposures than the service records contained.  Based 
on the review of service records and the interviews, NASC 
detailed the veteran's expected exposures, including to JP-4, 
jet fuel, oils and greases, degreasers and solvents, 
including trichlorothylene (TRICE).  NASC estimated that 
exposure may have been daily for some substances and two to 
three times per week to as little as once a month to other 
substances.  NASC also noted that the veteran's naval career 
included duties as a flight engineer for C-130 aircraft, 
which would have taken him out of the aircraft maintenance 
workshop and away from exposures to toxic chemicals.  NASC 
also noted that there was no documentation of any T-56 jet 
engine mechanic dying due to occupational disease.

The veteran's clinical records, including the evidence as to 
exposure to chemicals and the history of cigarette smoking, 
together with other evidence in the claims folder, were 
reviewed by an oncologist.  The oncologist provided a medical 
opinion that it was "not likely" that the veteran's 
esophageal cancer resulted from his exposure to toxic fumes 
and chemicals during service.  The oncologist noted that 
there was no record that the veteran had been exposed to 
ionizing radiation.  The oncologist explained that the 
substances to which the veteran was known to have been 
exposed were not considered etiologic agents for causation of 
esophageal cancer.  The oncologist listed eight factors which 
are medically believed to be associated with esophageal 
cancer, including ingestion of nitrates, fungal toxins and 
smoked opiates, mucosal damage, host susceptibility, dietary 
deficiencies, excess alcohol consumption, and cigarette 
smoking.

Analysis

There is no allegation or medical evidence of record which 
establishes or suggests that any disorder which caused or 
contributed to the veteran's death was manifested or 
diagnosed during the veteran's service or was chronic and 
continuous after the veteran's service.  There is no 
allegation or medical evidence of record which establishes or 
suggests that any disorder defined by law or regulation as 
chronic was manifested within an applicable presumptive 
period following the veteran's service discharge.  

The evidence of record regarding the veteran's exposure to 
radiation in service consists of the statements of the 
appellant, the service medical, administrative and personnel 
records, and the statements from DNA and DRTA.  The appellant 
has provided no specific information to support her belief 
that the veteran was exposed to radiation in service.  The 
veteran's service records do not provide any basis for a 
determination that the veteran was exposed to ionizing 
radiation in service.  

The statements from DNA and DTRA, in contrast, focus 
specifically on the veteran's location during radiation-risk 
activities recognized by law.  These statements are of such 
weight as to clearly establish, by a preponderance of the 
evidence, that the veteran did not participate in any 
radiation risk activity and was not exposed to ionizing 
radiation during service.  

The statutory and regulatory provisions regarding presumptive 
service connection for cancers occurring in radiation-exposed 
veterans or veterans who participated in a radiation-risk 
activity are not applicable in this case.  Although 
esophageal cancer is a listed disease which may be presumed 
service-connected under 38 C.F.R. § 3.311 in a radiation-
exposed veteran when the regulatory criteria are met, 
nevertheless, the facts in this case establish that the 
veteran was not exposed to radiation.  

In the absence of any evidence that the veteran was exposed 
to ionizing radiation during service, the presumptions of 
service connection, whether under 38 C.F.R. § 3.309(d) or 
under 38 C.F.R. § 3.311, are not applicable.  The veteran did 
not incur disease, disability, or death as a result of 
radiation exposure, and his death may not be presumed to have 
been incurred as a result of exposure to ionizing radiation.  
See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309, 3.311.

The evidence to support the appellant's claim that the 
veteran developed the cancer which led to his death as a 
result of tobacco he used in service consists of the 
appellant's assertions and opinions submitted by Dr. E.  
Those opinions indicate that the veteran developed esophageal 
cancer because he was both a chronic smoker and consumed 
large amounts of alcohol (September 1996 opinion) or because 
he smoked and was subject to environmental hazards (October 
1996 opinion).  Dr. E. did not provide an opinion as to 
whether the veteran was nicotine dependent or when nicotine 
dependence might have had its onset, if present.

Dr. E's opinions do not specifically link the cause of the 
cancer which led to the veteran's death to tobacco he smoked 
in service.  Rather, Dr. E.'s opinions as a whole reflect 
only that the veteran's use of tobacco throughout his 
lifetime, together with his use of alcohol, among other 
factors, resulted in the cancer which led to his death.  As 
such, Dr. E's opinions provide, at best, only very weak 
support for the appellant's contention that in-service 
smoking or nicotine dependence incurred in service led to the 
cancer which caused the veteran's death.  Dr. E's opinions, 
in fact, may be interpreted as weighing against the 
appellant's claim.  

In contrast, the VA reviewer's opinion reflects careful 
review of all clinical evidence of record, and an opinion, 
based on that review, with a rationale explaining the 
conclusion, that the evidence is insufficient to determine 
whether the veteran developed nicotine dependence in service.  
The reviewer's statements are consistent with the evidence of 
record.  The 1991 VA outpatient treatment records include a 
notation that the veteran began smoking when he was five 
years old, at a time which clearly pre-dated the veteran's 
first period of service.  The VA outpatient records and 
inpatient treatment records are devoid of the other 
information the reviewer indicated would be necessary to 
determine whether nicotine dependence arose in service.

The reviewer provided guidelines as to what information would 
be needed in order to provide an informed clinical answer to 
the questions necessary to determine whether tobacco smoking 
in service or nicotine dependence incurred in service were 
related to the cause of the veteran's death.  This medical 
opinion, then, essentially weighs against the appellant's 
contention, as the reviewer is indicating that sufficient 
evidence to provide a valid medical opinion on these question 
has not been provided, and that any evidence favorable to the 
determination that the veteran incurred nicotine dependence 
in service is not medically accurate.  

The opinion of the reviewer who provided the October 1997 
medical opinion reflects a "diligent" review of all the 
relevant evidence of record, discusses the rationale for the 
conclusion provided, and includes a detailed explanation 
underlying the rationale.  For these reasons, this opinion is 
of great weight and persuasive value.  

In order to grant the appellant's claim for service 
connection for the cause of the veteran's death, the veteran 
must have acquired a chemical dependence on nicotine during 
service; and his nicotine dependence must have been the 
proximate cause of a disorder which caused or contributed 
materially and substantially to his death.  See VAOPGCPREC 2-
93.  The question of whether the veteran became chemically 
dependent on nicotine while in service is a medical issue.  
VAOPGCPREC 19-97, VAOPGCPREC 2-93.  This is interpreted to 
mean that competent medical evidence, and not just the 
opinion of lay persons, is required to address this question.  
See, e.g., Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).  
As the preponderance of the weight and persuasive evidence 
requires a finding that the evidence is not sufficient to 
support a medical opinion as to whether the veteran developed 
nicotine dependence in service, and the appellant is the only 
individual who can provide or identify additional evidence, 
the appellant's claim for service connection for the cause of 
the veteran's death cannot be granted based on a finding that 
the veteran's death was due to nicotine dependence incurred 
in service.

It is now well-settled that the duty to assist is not "a one-
way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
If a claimant wishes help, he or she cannot passively wait 
for it in those circumstances where he or she may or should 
have information that is essential in obtaining the putative 
evidence.  See Gregory v. Brown, 8 Vet. App. 563, 571 (1996); 
Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Hayes v. 
Brown, 5 Vet. App. 60, 68 (1993).  On several occasions, 
including by correspondence in July 1997, August 1997, and 
November 1997, and by a May 1998 supplemental statement of 
the case, the appellant was notified of the additional 
evidence required to substantiate the claim that the 
veteran's cause of death was due to tobacco use in service, 
or was specifically requested to provide information 
regarding the veteran's smoking.  Nonetheless, the appellant 
failed to provide or identify any such information.  Wood, at 
190, 193.  

The appellant has not produced any medical opinion that 
supports a finding that the veteran's use of tobacco in 
service caused the cancer which led to his death.  While the 
medical opinions of Dr. E. establish that the veteran's 
lifelong use of tobacco "contributed" to the cause of the 
veteran's death, the evidence of record reflects that the 
veteran smoked for many years prior to his service and smoked 
after service to the time of his death.  Thus, the 
preponderance of the medical evidence is against a finding 
that the veteran's cause of death resulted from tobacco use 
in service.  Without such medical evidence or opinion, 
service connection for the cause on the veteran's death as 
due to tobacco use in service cannot be granted. 

By a Remand issued in October 1998, the Board directed 
further development of the evidence regarding the veteran's 
exposure to chemical agents during his military service, 
including during his service as an aviation machinist's mate 
and his work in jet engine shops and power plants.  In June 
1999, the RO requested information from the Navy 
Environmental Health Center regarding any exposure the 
veteran may have had to toxic fumes or toxic chemicals 
including during service, including during duty as an 
aviation machinist's mate or in jet engine shops or power 
plants.  The RO also requested more specific information from 
Dr. E. 

The RO then obtained the opinion of an oncologist as to the 
cause of the cancer which led to the veteran's death.  The 
oncologist opined that it was "not likely" that the veteran's 
esophageal cancer resulted from his exposure to toxic fumes 
and chemicals during service.  Dr. E.'s October 1996 opinion 
indicated that the veteran's death was linked to the 
combination of his smoking and exposure to chemical agents.  
This opinion provides only very weak support for the 
appellant's claim, since the evidence does not support a 
finding that the veteran's use of tobacco may be considered 
service-connected, and Dr. E. did not indicate that there was 
any likelihood that the veteran's exposures to chemical 
agents in service would alone have resulted in the cause of 
the veteran's death.  Dr. E's June 1999 opinion does not 
provide a specific opinion that the veteran's death was 
linked to exposure to chemicals, or the likelihood of such a 
link, but, in essence, suggests that such a link is 
plausible, without explanation, other than the statement that 
some of the chemicals to which the veteran was exposed are 
regarded as carcinogenic.

In contrast, the oncologist explained the basis of the 
opinion that it was not likely that the veteran's exposure to 
any chemical agent in service caused the veteran's death, 
because the chemical agents to which the veteran had known 
exposure were not known to be etiologically associated with 
esophageal cancer.  Thus, the oncologist's opinion is of 
greater weight that either of Dr. E's opinions, and is of  
greater weight than both of Dr. E's opinions combined, 
because the oncologist explained the rationale for the 
opinion, based the opinion on the specific facts of the 
veteran's known exposures and type of cancer, and outlined 
review of the veteran's entire clinical record and of medical 
facts and principles known to apply to the type of cancer 
which caused the veteran's death.  

Additionally, the Board notes the allegation that the veteran 
may have been exposed to herbicides, although such exposure 
was not confirmed by information in the service department 
records as to where the veteran was stationed, and service in 
Vietnam is not confirmed by reference to the administrative 
and personnel records associated with the claims file.  In 
any event, esophageal cancer and cancer of the hard palate 
are not among the diseases which may be presumed service-
connected in a veteran who was exposed to herbicides.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(d). 

Moreover, the oncologist did not include herbicides or Agent 
Orange on the lengthy list of known etiologic agents for 
cancer of the esophagus or hard palate.  The oncologist's 
opinion, like the opinions of Dr. E., discloses that excess 
alcohol consumption and cigarette smoking are known risk 
factors for the cancer which caused the veteran's death.  The 
oncologist's opinion, in essence, addresses all claims of 
exposure to chemical agents raised by the appellant, 
including herbicides, and further development would be 
fruitless.  The veteran's cause of death may not be presumed 
service-connected on the basis of exposure to herbicides, and 
the preponderance of the evidence is against a finding that 
the veteran's cause of death may be linked to any chemical 
agent to which he had known exposure in service.  

Application of the VCAA 

The claim underlying this appeal was submitted in 1993.  As 
noted above, the Board remanded the claim twice, in 1996 and 
in 1998, for further development.  The RO has obtained the 
veteran's service medical records, and extensive service 
administrative and personnel records, supplied on microfiche, 
with more than 160 documents, numbered in sequential order.  
Each document on the microfiche has been printed out for 
review and appears in the evidence of record.  

Since 1993, the appellant has been informed of the evidence 
need to prove her claim and of the evidence obtained, 
including by rating decisions, by a statement of the case and 
supplemental statements of the case, by the Board's remands, 
and by more than 20 letters from the RO specific to 
development of the appellant's contentions regarding the 
veteran's death, including correspondence identifying 
evidence obtained and additional evidence needed.  The RO's 
assistance to the appellant in developing the claim has 
included obtaining medical opinions specific to the 
contentions regarding the veteran's cause of death, and each 
of the medical opinions obtained reflects thorough evaluation 
of the claim based on review of the veteran's clinical 
records and known medical principles, and the appellant has 
been notified, on several occasions, of these medical 
opinions.  

The numerous items of communication from the RO to the 
appellant over the lengthy pendency of this appeal, as well 
as the information included in the Board's Remands, reflects 
that the appellant has been notified of her procedural rights 
and has been assisted to develop each aspect of the claim, 
including through obtaining medical opinions.  VA has fully 
met the duty to assist the appellant set out in the VCAA, 
including obtaining medical opinions as necessary to decide 
the claim, and has fully met the duty to notify the appellant 
as set out in the VCAA, including the duty to notify a claim 
of procedural rights, evidence needed, evidence obtained, and 
governing laws and regulations.  

Additionally, the Board notes that regulations implementing 
the VCAA were published after the Court issued its order in 
this case.  The Board has considered those regulations, and 
finds that these regulations do not set out any duty to the 
appellant that has not been met during the lengthy pendency 
of this claim.  In particular, 38 C.F.R. § 3.159 as amended 
sets out the specific duties to assist and notify the 
appellant applicable to this claim.  VA has complied with its 
duties under VCAA as described in the regulations.  66 Fed. 
Reg. 45,620, 45,632 (Aug. 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).

VA met the duties of the VCAA, as now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107, even though many of the 
communications were provided to the appellant prior to the 
enactment of the VCAA.  VA and the Court have notified the 
appellant of the enactment of the VCAA.  The appellant has, 
in fact, submitted additional evidence and correspondence 
since the enactment of the VCAA and the Court's remand under 
those provisions, although the additional evidence submitted 
is adverse to the appellant.

It would be fruitless to remand the claim for further 
development in the absence of identification of some 
development which may reasonably be conducted.  The multiple 
communications with the appellant and her representative 
regarding the evidence required to substantiate the claim, 
the evidence obtained, and the fact that additional evidence 
was required, have fully met VA's duties under the VCAA with 
respect to the claim for service connection for the cause of 
the veteran's death.

The preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death, including on the basis of consideration 
of exposure to radiation or hazardous chemicals, use of 
tobacco products in service, or secondary to development of 
nicotine dependence in service followed by continued use of 
tobacco products, and under all applicable legal theories 
including direct, presumptive, or secondary service 
connection.  All duties under the VCAA have been met, 
although development of the claim and required notifications 
to the appellant preceded the enactment of the VCAA.  The 
appeal must be denied.  

In the final analysis, the critical question is whether Dr. 
E's opinions are sufficient to place the record in equipoise.  
The answer is no.  For reasons explained elsewhere in this 
decision, it is not likely that smoking during service led to 
nicotine dependence.  If nicotine dependence may not be 
attributed to service, then esophageal cancer may likewise 
not be linked to service.  The alternative theory, espoused 
by Dr. E., that chemical exposure during service led to the 
development of esophageal cancer would probably be 
persuasive, if not dispositive, were it not for the focused 
rebuttal of that hypothesis by Dr. A. in June 2000.  This is 
not a situation, however, where the choice is between the 
opinions of dueling experts whose opinions differ only in 
their ultimate conclusions.  Dr. A. specifically rejected any 
link between the substances to which the veteran might have 
been exposed and esophageal cancer.   The appellant has had 
ample opportunity to counter Dr. A's  conclusions and the 
factual matters which were the basis thereof.  She has not 
done so.  Moreover, she has not maintained that the VA has 
any further obligation to expand the record beyond the 
already extensive development undertaken in connection with 
her contentions.  
 
ORDER

Entitlement to service connection for the veteran's cause of 
death is denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeal

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 


